Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 11/30/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kushida, US Pub No: 2009/0224040 A1  in view of Buibas et al, US Pub No: 2020/0020113 A1. 




Claim 1:
Kushida discloses:
a piece of display furniture shelf on which articles products can be displayed;
a first sensor configured to detect states of the articles displayed on the display furniture, the first sensor being fixed to the piece of display furniture;
See at least paragraphs 35-36,47, 83; paragraph 47 and Fig (1, 6) with the associated text; paragraph 36 (A sensor unit 20 is composed of sensors 20a, 20b and 20c that are arranged in correspondence with individual shelves of a product display shelf unit 1 (placement unit) in a retail store); paragraph 47 (the sensors detect the product 2 (item) displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8 (item placement area) of the product 2); paragraph 83 (This item position identification information is composed of the positional information of the product 2 (item) removed from the product display shelf unit 1 (placement unit), the removal time information, the product data that identifies the product 2 such as the name of the product, and display information for "deleted" that indicates the product being removed);
a second sensor configured to detect a moving body within a monitoring region of the piece of display furniture, the second sensor being fixed to the piece display furniture (see at least paragraphs 35-36 and Fig 1 with the associated text; paragraph 36 (The sensor unit 20 detects a product 2 (item) placed on the product display shelf unit 1 or an object 3 approaching a product display area 8 (item placement area), and measures the distance between the corresponding sensor and the object 3) ;
a storage device configured to store coordinate information (i.e x-axis coordinate) representing a position of the piece of display furniture and the monitoring region (see at least paragraph 48 with Fig 7 with the associated text (FIG. 7 is a diagram of the product display shelf unit 1 that is sectioned into blocks 10, A1 to A12, in order to display different kinds of products 2. The areas of the blocks Al to A12 are determined in accordance with the sizes of the sections in which the products 2 are displayed. According to the present embodiment, all the blocks A1 to A12 have the same size, 50 cm long and 80 cm wide, but the size is not limited thereto. The blocks A1 to A12 may be determined to have different sizes. According to the present embodiment, the product display shelf unit 1 is 320 cm wide in the X- axis direction, when referring to a reference line 11 connecting the positions of the sensors 20a, 20b and 20c); 
a control device configured to identify, based on detection results from the first and second sensors, an article having a state that has changed and the moving body corresponding to the article with the state that has changed, wherein the coordinate information is represented by a coordinate  having an origin set at a corner of on the piece of display furniture (see at least paragraphs 47-48, 58 and fig (6-7, 17-20) with the associated text; paragraph 47 (FIG. 6 is a diagram of the product display shelf unit 1 (placement unit) provided with the sensor unit 20 which includes the sensors 20a, 20b and 20c. The sensors detect the product 2 (item) displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8 (item placement area) of the product 2. The sensor unit 20 may be situated on the peripheral portion 5 of the front side 4 of the product display shelf unit 1, where a product loading area 6 (opening) is provided. The projection light 30 horizontally projected from the sensors 20a, 20b and 20c has a certain width, and therefore detection areas 7a, 7b and 7c are created in the form of bands across the front of the product loading area 6 to serve as reference areas in detection of the object 3); paragraph 48 with Fig 7 with the associated text (FIG. 7 is a diagram of the product display shelf unit 1 that is sectioned into blocks 10, A1 to A12, in order to display different kinds of products 2. The areas of the blocks Al to A12 are determined in accordance with the sizes of the sections in which the products 2 are displayed. According to the present embodiment, all the blocks A1 to A12 have the same size, 50 cm long and 80 cm wide, but the size is not limited thereto. The blocks A1 to A12 may be determined to have different sizes. According to the present embodiment, the product display shelf unit 1 is 320 cm wide in the X- axis direction, when referring to a reference line 11 connecting the positions of the sensors 20a, 20b and 20c); paragraph 58 (the process performed by the item management system 90 is explained with reference to the flowcharts of FIGS. 17 to 20. FIG. 17 is a flowchart of the main process executed by the MPU 61, which is the controller of the system management unit 60. The MPU 61 of the system management unit 60 awaits an interrupt from the object detecting process that is performed when the sensor unit 20 detects the object 3 (Step S1));
Kushida does not specifically disclose, but Buibas however discloses: 
wherein the coordinate information is represented by a coordinate system of an item on the shelf (see at least paragraphs 192, 232 and Fig (9, 27A-C) with the associated Text ; Fig 9 ( Item soda can moved from location (3.2, 1.6,2.1) x,y coordinates; 
It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store- shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including item tracking coordinate system to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.

Claims 2 and 14:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the second sensor comprises: a tracking sensor for tracking the moving body in the monitoring region (see at least paragraphs 47-48, 58 and fig (6-7, 17-20) with the associated text; paragraph 47 (FIG. 6 is a diagram of the product display shelf unit 1 (placement unit) provided with the sensor unit 20 which includes the sensors 20a, 20b and 20c. The sensors detect the product 2 (item) displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8 (item placement area) of the product 2; paragraph 58 (the process performed by the item management system 90 is explained with reference to the flowcharts of FIGS. 17 to 20. FIG. 17 is a flowchart of the main process executed by the MPU 61, which is the controller of the system management unit 60. The MPU 61 of the system management unit 60 awaits an interrupt from the object detecting process that is performed when the sensor unit 20 detects the object 3 (Step S1));

Claims 3-4, 15-16:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the second sensor comprises: an action monitoring sensor for monitoring actions of the moving body;
wherein the second sensor further comprises: a tracking sensor for tracking the moving body in the monitoring region;


See at least paragraphs 47-48, 58 and fig (6-7, 17-20) with the associated text; paragraph 47 (FIG. 6 is a diagram of the product display shelf unit 1 (placement unit) provided with the sensor unit 20 which includes the sensors 20a, 20b and 20c. The sensors detect the product 2 (item) displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8 (item placement area) of the product 2; paragraph 58 (the process performed by the item management system 90 is explained with reference to the flowcharts of FIGS. 17 to 20. FIG. 17 is a flowchart of the main process executed by the MPU 61, which is the controller of the system management unit 60. The MPU 61 of the system management unit 60 awaits an interrupt from the object detecting process that is performed when the sensor unit 20 detects the object 3 (Step S1));

Claims 5 and 17:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
a third sensor for detecting identification information of the moving body, the third sensor being fixed to the piece of display furniture (see at least paragraph 59 and Fig 18 with the associated text (The object detecting process is now explained. FIG. 18 is a flowchart of the object detecting process executed by the MPU 61, which is the controller of the system management unit 60. The object detecting process serves as an object position information acquiring unit. The sensor unit 20, composed of the sensors 20a, 20b and 20c, calculates the distance data of the object 3. Then, the sensor unit 20 transmits to the system management unit 60 the object position data (object position information), which includes the sensor identification data that identifies a sensor, the distance data, the detection time data that represents the time of detection of the object 3, and the like. The system management unit 60 is on standby until the object position data detected by the sensor unit 20 is received from the sensor unit 20 (Step S31));

Claim 6 and 18:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the storing unit stores coordinate information (i..e X-axis ) representing a detection region of the third sensor (see at least paragraphs 48-48; paragraph 48 and Fig 7 with the associated text (to the present embodiment, the product display shelf unit 1 is 320 cm wide in the X-axis direction, when referring to a reference line 11 connecting the positions of the sensors 20a, 20b and 20c. The detection areas 7a, 7b and 7c defined by the projection light 30 incident from the sensors 20a, 20b and 20c are laid across the product loading area 6 of the product display shelf unit 1 in the form of bands. For this reason, the sensors 20a, 20b and 20c detect not only the product 2 displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8, but also fixed background objects 9, including pillars and walls of the retail premises on which the product display shelf unit 1 is situated, a store clerk or a customer standing next to the product display shelf unit 1, and moving objects such as a cart and other equipment. The item management system 90 is supposed to identify the position of the product 2 displayed in the product display shelf unit 1, and thus the positional data of the background objects should be excluded from detection targets. The system management unit 60 according to the present invention determines the rear end of the product display shelf unit 1 in the X-axis direction as the upper limit of the effective detection area in order to exclude the positional data of those background objects. The system management unit 60 performs a process of excluding the positional data of any object detected beyond effective detection areas 12a, 12b and 12c, which are part of the detection areas 7a, 7b and 7c between the sensors 20a, 20b and 20c and the upper limit.); paragraph 49 (FIG. 8 is a diagram showing the structure of an object position data table 100 stored in the memory unit 64 of the system management unit 60. The object position data table 100 includes a sensor identification data field 101, a distance field 102, a sensor detection time field 103, and a detection object field 104);
Kushida does not specifically disclose, but Buibas however discloses: 
wherein the coordinate information is represented by a coordinate system of an item on the shelf (see at least paragraphs 192, 232 and Fig (9, 27A-C) with the associated Text ; Fig 9 ( Item soda can moved from location (3.2, 1.6,2.1) x,y coordinates; 
It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store- shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including item tracking coordinate system to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.

Claim 7:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the article is a commodity for sale (see at least paragraph 93 (the present invention is applied to an item management system for managing sales products or any other items in a retail store, but the invention is not limited thereto);

Claim 8:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein 50(PATENT) Atty. Dkt. No.: TAI/3118US the moving body is a consumer (see at least paragraph 37 ( The to-be-detected object 3 may be the hand or arm of a store clerk or a person who is carrying merchandise in and out, or may be the merchandise itself);

Claim 9:
 The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the coordinate information (i.e.x-axis ) is fixed to the piece of the display furniture (see at least paragraph 48 with Fig 7 with the associated text (FIG. 7 is a diagram of the product display shelf unit 1 that is sectioned into blocks 10, A1 to A12, in order to display different kinds of products 2. The areas of the blocks Al to A12 are determined in accordance with the sizes of the sections in which the products 2 are displayed. According to the present embodiment, all the blocks A1 to A12 have the same size, 50 cm long and 80 cm wide, but the size is not limited thereto. The blocks A1 to A12 may be determined to have different sizes. According to the present embodiment, the product display shelf unit 1 is 320 cm wide in the X- axis direction, when referring to a reference line 11 connecting the positions of the sensors 20a, 20b and 20c); paragraph 58 (the process performed by the item management system 90 is explained with reference to the flowcharts of FIGS. 17 to 20. FIG. 17 is a flowchart of the main process executed by the MPU 61, which is the controller of the system management unit 60. The MPU 61 of the system management unit 60 awaits an interrupt from the object detecting process that is performed when the sensor unit 20 detects the object 3 (Step S1));
Kushida does not specifically disclose, but Buibas however discloses: 
wherein the coordinate information is represented by a coordinate system of an item on the shelf (see at least paragraphs 192, 232 and Fig (9, 27A-C) with the associated Text ; Fig 9 ( Item soda can moved from location (3.2, 1.6,2.1) x,y coordinates; 
It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store- shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including item tracking coordinate system to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.
 
Claim 10:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida does not specifically disclose, but Buibas however discloses:
wherein the origin of the coordinate system is fixed to a point on the piece of the display furniture, and each axis of the coordinate system is fixed relative to the piece of the display furniture (see at least paragraphs 192, 232 and Fig (9, 27A-C) with the associated Text ; Fig 9 ( Item soda can moved from location (3.2, 1.6,2.1) x,y coordinates; 
It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store- shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including item tracking coordinate system to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.

Claim 11:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the piece of display furniture is a display shelf (see at least paragraph 47 and Fig 6 with the associated text (FIG. 6 is a diagram of the product display shelf unit 1 (placement unit) provided with the sensor unit 20 which includes the sensors 20a, 20b and 20c);

Claim 12:
Kushida discloses:
a shelf structure holding a plurality of shelves (see at least paragraphs 35-36 and  Fig 1 with the associated text ( paragraph 36 (A sensor unit 20 is composed of sensors 20a, 20b and 20c that are arranged in correspondence with individual shelves of a product display shelf unit 1 (placement unit) in a retail store);
a first sensor configured to detect whether an item is removed from a shelf in the plurality of shelves, the first sensor being fixed to the shelf structure and having a sensing orientation fixed relative to the shelf structure See at least paragraphs 35-36,47, 83; paragraph 47 and Fig (1, 6) with the associated text; paragraph 36 (A sensor unit 20 is composed of sensors 20a, 20b and 20c that are arranged in correspondence with individual shelves of a product display shelf unit 1 (placement unit) in a retail store); paragraph 47 (the sensors detect the product 2 (item) displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8 (item placement area) of the product 2); paragraph 83 (This item position identification information is composed of the positional information of the product 2 (item) removed from the product display shelf unit 1 (placement unit), the removal time information, the product data that identifies the product 2 such as the name of the product, and display information for "deleted" that indicates the product being removed);
a second sensor configured to detect movement of a person within a monitoring region, the second sensor being fixed to the shelf structure and having a sensing orientation fixed relative to the shelf structure (see at least paragraphs 35-36 and Fig 1 with the associated text; paragraph 36 (The sensor unit 20 detects a product 2 (item) placed on the product display shelf unit 1 or an object 3 approaching a product display area 8 (item placement area), and measures the distance between the corresponding sensor and the object 3) ;
 a storage device configured to store coordinate information 51(PATENT) Atty. Dkt. No.: TAI/3118US representing the monitoring region of the second sensor and a sensing region of the first sensor (see at least paragraph 48 with Fig 7 with the associated text (FIG. 7 is a diagram of the product display shelf unit 1 that is sectioned into blocks 10, A1 to A12, in order to display different kinds of products 2. The areas of the blocks Al to A12 are determined in accordance with the sizes of the sections in which the products 2 are displayed. According to the present embodiment, all the blocks A1 to A12 have the same size, 50 cm long and 80 cm wide, but the size is not limited thereto. The blocks A1 to A12 may be determined to have different sizes. According to the present embodiment, the product display shelf unit 1 is 320 cm wide in the X- axis direction, when referring to a reference line 11 connecting the positions of the sensors 20a, 20b and 20c); 
 a controller configured to identify the item removed from the shelf changed and the person removing the item based on sensing results from the first and second sensors, wherein the coordinate information is represented by a coordinate information  having an origin set at a corner of shelf structure (see at least paragraphs 47-48, 58 and fig (6-7, 17-20) with the associated text; paragraph 47 (FIG. 6 is a diagram of the product display shelf unit 1 (placement unit) provided with the sensor unit 20 which includes the sensors 20a, 20b and 20c. The sensors detect the product 2 (item) displayed in the product display shelf unit 1 or the object 3 approaching the product display area 8 (item placement area) of the product 2. The sensor unit 20 may be situated on the peripheral portion 5 of the front side 4 of the product display shelf unit 1, where a product loading area 6 (opening) is provided. The projection light 30 horizontally projected from the sensors 20a, 20b and 20c has a certain width, and therefore detection areas 7a, 7b and 7c are created in the form of bands across the front of the product loading area 6 to serve as reference areas in detection of the object 3); paragraph 48 with Fig 7 with the associated text (FIG. 7 is a diagram of the product display shelf unit 1 that is sectioned into blocks 10, A1 to A12, in order to display different kinds of products 2. The areas of the blocks Al to A12 are determined in accordance with the sizes of the sections in which the products 2 are displayed. According to the present embodiment, all the blocks A1 to A12 have the same size, 50 cm long and 80 cm wide, but the size is not limited thereto. The blocks A1 to A12 may be determined to have different sizes. According to the present embodiment, the product display shelf unit 1 is 320 cm wide in the X- axis direction, when referring to a reference line 11 connecting the positions of the sensors 20a, 20b and 20c); paragraph 58 (the process performed by the item management system 90 is explained with reference to the flowcharts of FIGS. 17 to 20. FIG. 17 is a flowchart of the main process executed by the MPU 61, which is the controller of the system management unit 60. The MPU 61 of the system management unit 60 awaits an interrupt from the object detecting process that is performed when the sensor unit 20 detects the object 3 (Step S1));
Kushida does not specifically disclose, but Buibas however discloses: 
wherein the coordinate information is represented by a coordinate system of an item on the shelf (see at least paragraphs 192, 232 and Fig (9, 27A-C) with the associated Text ; Fig 9 ( Item soda can moved from location (3.2, 1.6,2.1) x,y coordinates; 
 It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store- shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including item tracking coordinate system to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.

Claim 13:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the origin of the coordinate information is fixed to a lowermost corner of the shelf structure and each axis of the coordinate system is fixed relative to the shelf structure (see at least  paragraphs 36,47  and Fig (6-7 ) with the associated text; paragraphs 36 (A sensor unit 20 is composed of sensors 20a, 20b and 20c that are arranged in correspondence with individual shelves of a product display shelf unit 1 (placement unit) in a retail store);
Kushida does not specifically disclose, but Buibas however discloses: 
wherein the coordinate information is represented by a coordinate system of an item on the shelf (see at least paragraphs 192, 232 and Fig (9, 27A-C) with the associated Text ; Fig 9 ( Item soda can moved from location (3.2, 1.6,2.1) x,y coordinates; 
 It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store- shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including item tracking coordinate system to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.

Claim 19:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida further discloses:
wherein the third sensor is a barcode scanner (see at least paragraph 38 (The RFID tag reader unit 40 is composed of a RFID tag reader 41 and an antenna 42. The RFID tag reader 41 modulates a read signal to read a RFID tag 43. The antenna 42 sequentially transmits read waves 44 that are obtained as a result of the modulation by the RFID tag reader 41. The antenna 42 also receives response waves 45 from the RFID tag 43. When the antenna 42 receives response waves 45 from a RFID tag 43 located in the communication area, the RFID tag reader 41 demodulates the radio waves and stores response data in the RFID tag reader 41. The response data is RFID tag readout data (wireless tag readout information) recorded in the RFID tag 43, including a tag code, which is a tag identification code, and product data such as a product code for identifying a product and the name of the product);

Claim 20:
The combination of  Kushida/ Buibas discloses the limitations as shown above.
Kushida does not specifically disclose, but Buibas however discloses: 
wherein the second sensor comprises a camera  (see at least paragraphs 45 (The position of camera modules and lighting modules in a modular shelf may be adjustable. The modular shelf may have a front rail and back rail onto which the camera  and lighting modules may be mounted and adjusted. The camera  modules may have one or more slots into which the downward-facing camera  are attached. The position of the downward-facing camera  in the slots may be adjustable);
It would have been obvious to one of ordinary skill in the art to have combined the teaching of Kushida including placing of multiple sensors within the store-shelf to monitor item(s) coordinate placement position that monitor and track item (s) identification information and item position information, a wireless tag reading unit that reads a wireless tag attached to the item and outputs wireless tag readout information with the teaching of Buibas including using a projected image item tracking system that analyzes projected camera images to determine items taken from, placed on, or moved on a shelf or other area in an autonomous store with the motivation of providing an inventory tracking system that may  localize a change volume where items appear to have been displaced, and generate a volume difference only within that change volume that will result in more rapid identification of items as taught by Buibas over that of Kushida.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Teraoka,  US Pub No: 2009/0072028 , teaches Commodity vending system and weight scale apparatus.
Lembke, US Pub No: 2005/0168345, teaches system for inventory management.
Kakino, US Pubno: 2015/0063639 A1 teaches commodity registration apparatus and commodity registration method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682